Citation Nr: 0838431	
Decision Date: 11/06/08    Archive Date: 11/18/08

DOCKET NO.  04-37 337	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to an initial compensable rating for service-
connected hypopituitarism with isolated growth hormone 
disorder, acquired growth hormone disorder and hypopituitary 
syndrome.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel



INTRODUCTION

The veteran had active military service from January1991 
through June 1991 and from June 1992 through June 1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision by the 
Newark, New Jersey Regional Office (RO) of the Department of 
Veterans Affairs (VA) granting service connection for 
hypopituitarism and assigning a noncompensable evaluation 
effective from June 19, 1998.

As the rating claim before the Board involves a request for 
higher initial rating following the grant of service 
connection, the Board has characterized the issue in light of 
the distinction noted in Fenderson v. West, 12 Vet. App. 119, 
126 (1999) (distinguishing initial rating claims from claims 
for increased ratings for disabilities already service-
connected).  

Also on appeal is a February 2004 rating decision by the 
Philadelphia, Pennsylvania RO that denied the veteran's 
petition to reopen a previously-denied claim for service 
connection for hypertension.  The Philadelphia RO is 
currently VA's Agency of Original Jurisdiction (AOJ).

In June 2007, the Board issued a decision that reopened 
claims for service connection for hypertension, asthma, and 
PTSD and remanded those issues, and the issue of initial 
rating for hypopituitarism, to the RO for further development 
action.

During the course of the appeal the RO issued a rating 
decision in May 2008 granting service connection for PTSD and 
for asthma.  The issues remaining on appeal before the Board 
are characterized on the title page.





FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issues on appeal has been accomplished.  

2.  The veteran is not shown by medical evidence to have 
chronic hypertension.

3.  From June 19, 1998 the veteran's service-connected 
hypopituitarism is shown to have been manifested by polyuria 
with near-continuous thirst, but not by documented episodes 
of dehydration.


CONCLUSIONS OF LAW

1.  The veteran does not have a disability manifested by 
hypertension that is due to disease or injury incurred in or 
aggravated by military service. 38 U.S.C.A. §§ 1101, 1110, 
5107, 7104 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2007).  

2.  The criteria for an initial rating of 20 percent, but not 
more, for hypopituitarism with isolated growth hormone 
disorder, acquired growth hormone disorder and hypopituitary 
syndrome are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.119 
including Diagnostic Code 7916-7909 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002). To 
implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Considering the duties imposed by VCAA and its implementing 
regulations, the Board finds that all notification and 
development action needed to fairly adjudicate the claim on 
appeal has been accomplished.  

In June 2007 the Appeals Management Center (AMC) sent the 
veteran a letter advising him that to establish entitlement 
to service connection for a disability the evidence must show 
a current disability, an injury or disease in service, and a 
relationship between the claimed disability and military 
service.  The same letter advised the veteran that in 
determining the disability rating for a service-connected 
disability VA considers the nature and symptoms of the 
condition, the severity and nature of symptoms, and the 
impact of the condition and symptoms on employment.

The veteran had an opportunity to respond prior to issuance 
of the most recent Supplemental Statement of the Case (SSOC) 
in May 2008.

The Board accordingly finds that the veteran has received 
sufficient notice of the information and evidence needed to 
support his claims for service connection and increased 
rating herein decided, and that he has been afforded ample 
opportunity to submit such information and evidence.  

The Board also finds that letters cited above satisfy the 
statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained that the 
claimant, and what evidence, if any, will be obtained by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)).  

The June 2007 letter advised the veteran that VA is 
responsible for getting relevant records from any Federal 
agency (including military, VA and Social Security records) 
and that VA would make reasonable efforts to obtain records 
on the veteran's behalf from non-Federal entities (including 
private hospitals, state and local governments, and 
employers) if provided appropriate authorization to do so.  

It also advised the veteran of the types of evidence 
acceptable.  The letter specifically advised the veteran, 
"If there is any other evidence or information that you 
think will support your claim, please let us know.  If you 
have any evidence in your possession that pertains to your 
claim, please send it to us."  

Proper VCAA notice should notify the veteran of: (1) the 
evidence that is needed to substantiate the claim(s); (2) the 
evidence, if any, to be obtained by VA; and (3) the evidence, 
if any, to be provided by the claimant.  38 C.F.R. 
§ 3.159(b)(1). As explained, all three content-of-notice 
requirements have been met in this appeal.  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that the plain language of 38 U.S.C.A. 
§ 5103(a) requires that notice to a claimant pursuant to VCAA 
be provided "at the time" that, or "immediately after," 
the Secretary receives a complete or substantially complete 
application for VA-administered benefits.  In that case, the 
Court determined that VA had failed to demonstrate that a 
lack of such pre-adjudication notice was not prejudicial to 
the claimant.  

As indicated, in the matters now before the Board, documents 
meeting the VCAA's notice requirements in regard to the 
rating issues were provided to the veteran after the rating 
action on appeal.  This is logical, since the rating issue is 
a "downstream" issue and the service connection issue 
originated as a petition to reopen a previously-denied claim.

However, the Board notes that the Court has held that an 
error in the adjudicative process is not prejudicial unless 
it "affects a substantial right so as to injure an interest 
that the statutory or regulatory provision involved was 
designed to protect such that the error affects 'the 
essential fairness of the [adjudication].'"  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The Board finds that, in this appeal, any arguable delay in 
issuing section 5103(a) notice was not prejudicial to the 
veteran because it did not affect the essential fairness of 
the adjudication, in that his claim has been fully developed 
before the case was readjudicated as reflected in the May 
2008 SSOC.  

As indicated, the RO gave the veteran notice of what was 
required to substantiate the claims on appeal, and the 
veteran has been afforded ample opportunity to submit such 
information and/or evidence.  Neither in response to the 
letters cited hereinabove nor at any other point during the 
pendency of this appeal has the veteran or his representative 
informed the RO of the existence of any evidence-in addition 
to that noted below-that needs to be obtained prior to 
appellate review.  

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claim is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102 (2006).  

More recently, the Board notes that, on March 3, 2006, during 
the pendency of this appeal, the Court issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that in rating cases a 
claimant must be informed of the rating formulae for all 
possible schedular ratings.  This was accomplished in the SOC 
and SSOC, which suffices for Dingess.  

Dingess also held that VA notice must include information 
regarding the effective date that may be assigned.  This was 
accomplished in the June 2007 AMC letter cited above.  There 
is accordingly no possibility of prejudice under the notice 
requirements of Dingess.  

In the recent case of Vazquez-Flores v. Peake, 22 Vet. App. 
37 (2008) the Court addressed adequate notice for rating 
claims.  However, Vazquez does not apply to "initial 
rating" cases such as the one on appeal.

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the veteran in connection with the claims on 
appeal.  

The veteran's service treatment record (STR) and post-service 
VA and non-VA medical records have been associated with the 
claims file.  The veteran has not identified, and the file 
does not otherwise indicate, that there are any other medical 
providers having records that should be obtained before the 
claims are adjudicated.  

The veteran has been afforded appropriate VA medical 
examinations in support of his claim, most recently in March 
2008.  The veteran has not asserted, and the file does not 
show, that his service-connected symptoms have become more 
severe since then.  

The veteran has been advised of his right to have a hearing 
before the RO and/or before the Board, but he has not 
requested such a hearing.  

Under these circumstances, the Board finds that the veteran 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on the claims herein decided.  

II.  Analysis

A.  Entitlement to Service Connection for Hypertension

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or from aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
See 38 U.S.C.A.    §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).  

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995); see also Hickson v. West, 12 Vet. App. 
247, 253 (1999); 38 C.F.R. § 3.303.  

Under VA rating criteria, the term "hypertension" means 
that the diastolic blood pressure is predominantly 90mm or 
greater, and "isolated systolic hypertension" means that 
the systolic blood pressure is predominantly 160mm or greater 
with a diastolic blood pressure of less than 90mm.  38 C.F.R. 
§ 4.104, Diagnosis Code 7101, Note (1).

Hypertension or isolated systolic hypertension must be 
confirmed by ratings two or more times on at least three 
different days.  38 C.F.R. § 4.104, Diagnosis Code 7101, Note 
(1).

The veteran's STR show no diagnosis of hypertension during 
his military service or blood pressures predominantly within 
the definition of "hypertensive" as cited above; there are 
entries noting elevated blood pressure during the period 
September-December 1993, probably stress-related, but there 
is no diagnosis of hypertension and blood pressures in 
service before and after that period were consistently within 
the normal range.  A cardiologist's note in March 1994 states 
that non-cardiac etiologies including hypertension "should 
be considered" but does not diagnose hypertension.  In May 
1995 the veteran's separation physical showed current blood 
pressure of 120/80 and clinical evaluation of both the heart 
and the vascular system as "normal."

The veteran submitted a claim for service connection for 
hypertension in June 1995.  He had a VA general medical 
examination in August 1995 in which his blood pressure was 
120/75; the examiner stated that hypertension was not found.  
The RO thereupon issued a rating decision in February 1996 
denying service connection.

The veteran had a VA general medical examination in January 
1999 in which his blood pressure was 122/82.   The examiner 
made no mention of hypertension.

A VA treatment note dated in October 1999 shows current blood 
pressure of 120/75.

In November 2001 an SSA Administrative Law Judge (ALJ) 
granted disability benefits for unemployability due to 
anxiety, PTSD and gastrointestinal problems; there is no 
mention of any problems related to hypertension.

VA outpatient treatment records record blood pressure 
measurements as follows: 109/78, 125/89, and 126/91 (November 
2001); 134/83 and 100/70 (December 2001), 127/87 (February 
2002); 111/81 and 129/82 (April 2002); 139/98 (May 2002); 
117/79 (July 2002), 124/91 (September 2002), 118/90 (February 
2006)

A letter from Dr. ASJ, dated in February 2005, asserts that 
the veteran's isolated growth hormone deficiency is the 
direct cause of his hypoglycemia, which in turn is a 
contributing factor to his elevated blood pressure.

The veteran had a VA medical examination in March 2008 in 
which the examiner noted current blood pressure of 127/74.  
The examiner stated that review of the records (including VA 
treatment records and the claims file) showed no clear 
evidence of sustained hypertension during or after military 
service.  There was no end damage of hypertension (to include 
stroke, myocardial infarction, congestive heart failure, 
kidney disease or peripheral vascular disease) and the 
veteran had never been treated for hypertension.   

The examiner stated that although the veteran had presented 
letters from his private endocrinologist stating that 
recurrent hypoglycemia (from endocrine issues) would cause 
hypertension, the examiner was in total disagreement because, 
while intermittent hypoglycemia may cause spike in 
hypertension from adrenaline release, this would be 
unsustained and periodic.  The examiner diagnosed "no 
evidence of hypertension from records."

On review of the evidence above the Board finds that the 
veteran is not shown by competent medical evidence to have 
chronic hypertension.  Accordingly, the first element of 
service connection - medical evidence of a claimed disability 
- is not met.

The Board notes at this point that careful review of the 
veteran's STR and his voluminous post-service medical record 
shows that his blood pressure readings have predominantly 
been within the normal range.  While there have been 
occasional "spikes" in blood pressure, most notably during 
medical service, these were explained by the VA examiner to 
not be indicative of chronic essential hypertension.

The Board has also carefully reviewed February 2005 letter by 
Dr. ASJ, which cites the veteran as having "elevated blood 
pressure" as a result of hypoglycemia. Dr. ASJ does not 
assert that the veteran has had chronic essential 
hypertension, and indeed any such assertion would be contrary 
to the blood pressure readings that are of record.

"Congress specifically limits entitlement to service-
connected disease or injury where such cases have resulted in 
a disability ... in the absence of a proof of present 
disability there can be no claim."  Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).  

As the veteran has not demonstrated that he has hypertension, 
the criteria for service connection are not met and the claim 
must be denied.

In adjudicating this claim the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the claim 
that doctrine is not for application.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49, 53-56 (1990).  

B.  Evaluation of Hypopituitarism

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  After careful consideration of 
the evidence, any reasonable doubt remaining is resolved in 
favor of the veteran.  38 C.F.R. § 4.3.  

The assignment of a particular Diagnostic Code (DC) is 
dependent on the facts of a particular case.   See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).   In reviewing the claim 
for a higher rating, VA must consider which DC or DCs are 
most appropriate for application in the veteran's case and 
provide an explanation for the conclusion.  See Tedeschi v. 
Brown, 7 Vet. App. 411, 414 (1995). 

Under the current regulations hyperpituitarism is rated under 
38 C.F.R. § 4.119 (schedule of ratings - endocrine system), 
DC 7916 (hyperpituitarism).  

DC 7916 indicates that hyperpituitarism shall be rated as 
malignant or benign neoplasm as appropriate.  The veteran is 
not shown to have a malignancy, so his hyperpituitarism is 
rated as a benign neoplasm under DC 7915 (benign neoplasm of 
any part of the endocrine system).

DC 7915 indicates that benign neoplasms of any part of the 
endocrine system are rated as residuals of endocrine 
dysfunction.  In this case, the veteran's hyperpituitarism 
has presented symptoms most closely approximating diabetes 
insipidus.  He is accordingly rated by analogy under DC 7909 
(diabetes insipidus).

The rating criteria for DC 7909 are as follows.  A rating of 
20 percent is assigned for polyuria with near-continuous 
thirst.  A rating of 40 percent is assigned for polyuria with 
near-continuous thirst and one or more episodes of 
dehydration in the past year not requiring parenteral 
hydration.  A rating of 60 percent is assigned for polyuria 
with near-continuous thirst and one or two documented 
episodes of dehydration requiring parenteral hydration in the 
past year.  A rating of 100 percent is assigned for polyuria 
with near-continuous thirst more than two documented episodes 
of dehydration requiring parenteral hydration in the past 
year.

The Board notes at this point that the veteran's hypoglycemia 
and fatigue are separately service-connected by a rating 
decision issued in December 2005.  Accordingly, those 
symptoms will not be evaluated below.  See 38 C.F.R. § 4.14 
("The evaluation of the same manifestation under different 
diagnoses are to be avoided." See also Esteban v. Brown, 6 
Vet. App. 259, 261 (1994) ( "38 U.S.C.A. § 1155 implicitly 
contains the concept that the rating schedule may not be 
employed as a vehicle for compensating a claimant twice or 
more for the same symptomology; such a result would 
overcompensate the claimant for the actual impairment of his 
earning capacity and would constitute pyramiding.")  

Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, in Fenderson the Court noted an important 
distinction between initial rating claims and claims for 
increased ratings for disabilities already service-connected.  

Where the question for consideration is the propriety of the 
initial rating assigned, evaluation of the medical evidence 
since the effective date of the grant of service connection, 
and consideration of the appropriateness of "staged rating" 
(i.e., assignment of different ratings for distinct periods 
of time, based on the facts found) is required.  See 
Fenderson, 12 Vet. App. at 126.  

The Board notes at this point that the U.S. Court of Appeals 
for Veterans Claims (Court) recently held that in claims for 
increased rating VA must consider that a claimant may 
experience multiple distinct degrees of disability, resulting 
in different levels of compensation, from the time the 
increased rating claim is filed to the time a final decision 
is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Given the nature of claims for initial evaluation, the Board 
has considered all evidence of severity since the effective 
date for service connection, June 19, 1998, and has 
considered whether "staged ratings" are appropriate.  The 
Board's adjudication of this claim accordingly satisfies the 
requirements of Fenderson and Hart.  

The veteran received two days of inpatient VA treatment in 
June 1998 due to symptoms of dizziness over the preceding 
weeks culminating in loss of consciousness at home.  The 
veteran was worked up to observe for hypoglycemia, but the 
results of that workup are not of record.

The veteran had a VA general medical examination in January 
1999 in which the examiner noted the veteran had been 
diagnosed by VA with isolated growth hormone deficiency, 
currently treated with hydrocortisone.  The veteran reported 
paroxysmal dizziness and blackouts but no seizures on a 
regular basis.  Missing a meal would cause the veteran's 
sugar to dip and he would feel quite dizzy and syncopal.  The 
examiner's conclusion was isolated growth hormone deficiency, 
currently under treatment.

A worksheet by VA physician Dr. FHS dated in October 1999, 
submitted in support of the veteran's claim for SSA 
disability benefits, states that the veteran had been 
diagnosed with growth hormone deficiency/hypoglycemia.  
Current treatment consisted of observation, although hormone 
replacement therapy was being considered.   There was no 
entry regarding current medications or current physical or 
mental impairment and/or limitation. 

An SSA reconsideration decision in June 2000 denied 
disability benefits for claimed hypopituitarism, acquired 
growth hormone deficiency, isolated growth hormone 
deficiency, hypoglycemia, asthma, pineal cysts, low blood 
sugar, fatigue, weakness, dizziness and sleep disorder.  The 
decision noted that the pituitary disorder had not damaged 
any vital organs and was not preventing the veteran from 
working and that hypoglycemia was being controlled with 
medication.

VA dietary instructions dated in March 2001 advised the 
veteran to control hypoglycemia via diet and to monitor blood 
sugar daily, and more often if symptomatic.  In October 2001 
the veteran was advised to eat six small meals per day and to 
use complex carbohydrates; the veteran's comprehension and 
motivation to comply were characterized as "fair."

In November 2001 an SSA Administrative Law Judge granted 
disability benefits for unemployability due to anxiety, PTSD 
and gastrointestinal problems.  There is no mention of 
problems related to hyperpituitarism.  

The veteran presented to the VA ER in February 2002 
complaining of feeling dizzy and lightheaded.  The clinical 
impression was viral gastroenteritis; there is no indication 
that the symptoms were related to 
hyperpituitarism/hypoglycemia.

The veteran presented to the VA ER in April 2002 complaining 
of low blood sugar and of rib pain; the clinical impression 
was blood sugar within normal range.  He presented to the VA 
ER again in May 2002, this time complaining of high blood 
sugar; he was advised to chart his blood sugars and to 
consult his endocrinologist.

The veteran was treated at Cooper Hospital/University Medical 
Center for emergent dehydration in May 2002.  There is no 
indication as to the nature of the treatment; discharge 
instructions told the veteran to continue drinking fluids.

The veteran presented again to the VA ER in July 2002 
complaining of malaise and high blood sugar.  However, his VA 
endocrinologist noted that blood sugar was normal.

The veteran submitted a VA Form 21-4138 (Statement in Support 
of Claim) in July 2002 in which he reported monitoring his 
blood sugars 6-8 times per day.  When severe problems arose 
regarding blood sugars the veteran would go to a nearby 
hospital emergency room (ER) for treatment with intravenous 
(IV) dextrose and saline, and sometimes oxygen.

VA endocrinology clinic notes dated from December 2001 
through July 2002 state that the veteran had been followed 
for suspected hypoglycemia since June 1998.  Pituitary 
evaluation had shown normal thyroidal and gonadal function, 
but growth hormone responses were abnormal and magnetic 
resonance imaging (MRI) showed the pituitary to be borderline 
small.  The endocrinologist noted that the veteran had a 
family history of diabetes and was at risk of developing 
diabetes himself, absent weight control.  Diagnostics 
including insulin tolerance tests were administered over 
time, and the veteran's blood sugars were monitored.   

In September 2002 the veteran presented to the VA ER 
complaining of renal symptoms; he became upset at the 
proposed course of treatment.  A VA psychiatrist opined that 
the veteran appeared to be displaying somatoform disorder and 
possible factitious disorder/Munchhausen's syndrome.  An 
endorsing note from the renal specialist states that, given 
the strong degree of somatization, the legitimacy of 
panhypopituitarism was suspect.

The veteran underwent a VA medical examination in April 2004 
in which the examiner characterized the veteran's pituitary 
disorder as "very mild."  The examiner noted that the 
veteran's growth hormone deficiency required no treatment and 
the veteran's adrenocorticotropic hormone (ACTH) deficiency 
required no treatment other than the provision of steroids in 
the event of surgery.  Although the veteran may have been 
hypoglycemic in his military days, the veteran's weight gain 
since discharge from service had caused him to be no longer 
prone to hypoglycemia.  The veteran's present 
hyperlipoproteinemia was characterized by 
hypertriglyceridemia and low high-density lipoprotein (HDL) 
cholesterol; with the veteran's family history of diabetes it 
was thought that the lipid abnormalities were the earliest 
manifestations of a metabolic syndrome and proneness to 
diabetes.

The examiner stated that any hyperlipoproteinemia clearly had 
absolutely no relationship to the veteran's very mild 
hypopituitary disorder.  On examination the veteran was not 
at all short of breath; there was no near-continuous thirst, 
polyuria, frequency, dehydration and/or hypoglycemia.  The 
examiner diagnosed hypopituitarism as described above ("very 
mild") and no relationship between any hyperlipoproteinemia 
to pituitary disorder.

In September 2004 the veteran presented to the VA ER with 
symptoms of diarrhea and low blood sugar.  He was given two 
units of grape juice, after which his blood sugar returned to 
normal.  He was instructed to take extra fluids and food for 
the next two days.

A letter from Dr. ASJ, dated in February 2005, asserts that 
the veteran's isolated growth hormone deficiency is the 
direct cause of his hypoglycemia, which had been severe 
enough to require multiple ER visits and parenteral 
administration of glucose and saline.  

(The Board notes that the RO wrote follow-up letters to Dr. 
ASJ in May 2005 and September 2005 asking him for treatment 
records that would document the symptoms described, but Dr. 
ASJ did not respond.)

An RO rating decision in December 2005 granted service 
connection for hypoglycemia and chronic fatigue.

The veteran's mother and brother submitted notarized 
statements in February 2006 that are virtually identical.  
The letters assert from personal observation on a daily basis 
over the years that the veteran has had to drink excessive 
amounts of fluids due to thirst and dehydration and has had 
to constantly use the bathroom.  The veteran was observed to 
sweat while standing still and to be nervous, anxious and 
shaking.  The veteran was observed to pass out because of low 
blood sugar and dehydration.  The veteran's blood pressure 
has been too high on some occasions and too low on others.  
The veteran had been taken to the ER several times by 
ambulance and by family members.

The veteran had a VA medical examination in March 2008 in 
which he reported syncope several times per week independent 
of food intake.  He also reported polyuria 7-8 times per 
night.  The examiner's assessment was partial isolated growth 
hormone deficiency, with treatment not started due to normal 
range insulin growth factor-1 (IGF-1), family history of 
diabetes and unclear symptoms of hypoglycemia after the 
veteran's weight gain.  The examiner noted frequent nocturia; 
polydipsia was mainly in the daytime.  Previous laboratory 
diagnostics were negative for diabetes insipidus.  The 
veteran was clinically well hydrated.  

On review of the evidence above the Board finds that the 
criteria for a rating of 20 percent are met.  Specifically, 
lay evidence provided by the veteran establishes that he has 
frequent urination (polyuria) and near-continuous thirst, as 
specifically required for the 20 percent rating.

Although these symptoms are not noted in medical evidence, 
"[a] layperson can certainly provide an eyewitness account 
of a veteran's visible symptoms."  Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Further, the rating criteria 
(frequent urination and thirst) are by their nature not 
symptoms that lend themselves to notation on medical 
examination.

The Board has considered whether the criteria for a rating 
higher than 40 percent rating are met.  As noted, the 40 
percent rating under DC 7909 requires polyuria with near-
continuous thirst and one or more episodes of dehydration in 
the past year not requiring parenteral hydration; rating of 
60 and higher percent require polyuria with near-continuous 
thirst and one or more documented episodes of dehydration 
requiring parenteral hydration in the past year.  In this 
case there is no medical or lay evidence of such episodes of 
dehydration (medical and lay evidence relates to episodes of 
hypoglycemia, which is separately related, rather than to 
episodes of dehydration).

"Staged ratings" are not applicable in this case because 
the criteria for rating higher than 20 percent are not shown 
to have been met at any point in the period under review.

Accordingly the Board finds that an initial evaluation of 20 
percent, but not more, is appropriate for the service-
connected hypopituitarism. 
  

ORDER

Service connection for claimed hypertension is denied.  

An initial evaluation of 20 percent for the service-connected 
hypopituitarism with isolated growth hormone disorder, 
acquired growth hormone disorder and hypopituitary syndrome 
is granted, subject to the regulations controlling 
disbursement of VA monetary benefits.  




____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


